Citation Nr: 1125977	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-07 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and a Witness


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1968 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD, anxiety and depression.  The Veteran timely appealed that denial.

The Veteran and a witness testified in a Travel Board hearing before a Veterans Law Judge in May 2009 from Providence, Rhode Island; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in October 2009 when it was remanded for further development.  Such development having been completed, the case has been returned to the Board for further appellate review at this time.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran and a witness testified in a hearing before a Veterans Law Judge in May 2009; that Veterans Law Judge signed the October 2009 remand.  However, in the intervening time since that remand and the case's return to the Board for further appellate review, the Veterans Law Judge that held the May 2009 hearing has left the Board.

In a May 2011 letter, the Veteran was subsequently informed of his right to another hearing before a different Veterans Law Judge.  In a May 2011 correspondence, the Veteran indicated that he wished to exercise that right to another hearing.  Consequently, the Board finds that this case must necessarily be remanded in order for another hearing to be afforded the Veteran.  As it is the RO which conducts scheduling of such hearings, the case must be remanded for this purpose.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, either by video conference or in person at the RO, whichever affords the earliest opportunity, and notify him of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


